UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 LEVAR SIMMS,                                   )
                                                )
                        Petitioner,             )
                                                )
                 v.                             )   Criminal Case No. 06-268 (RJL)
                                                )
 UNITED STATES OF AMERICA,
                                                ~                        FILED
                        Respondent.             )                         AUG 0 9 2010
                                                                   Clerk, U.S. District & Bankruptcy
                                                                  Courts for the District of Columbia
                                           ORDt.J"'-
                                      (August ,2010)

         F or the reasons set forth in the Memorandum Opinion entered this date, it is

hereby

         ORDERED that the defendant's motion to vacate his conviction and sentence is

DENIED.

         SO ORDERED.
                                                                     ,


                                                          United States District Judge